Citation Nr: 1513942	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for hypertrophic navicular tuberosity and pes planus, right foot, prior to December 11, 2008, and after March 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee, and in excess of 20 percent from March 21, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension of the right knee.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD), right knee, status post anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1991 to November 1996.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a rating decision dated May 2009, the RO assigned a temporary 100 percent rating for hypertrophic navicular tuberosity and pes planus, right foot, based on surgical or other treatment necessitating convalescence, from December 11, 2008 to March 1, 2009.  As the assignment of a 100 percent rating is a grant of the maximum benefit allowable, this period therefore is not on appeal.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, the record reflects that the Veteran is employed as a teacher and has not alleged that he is unemployable due to service-connected disabilities.  Therefore, a claim for TDIU is not inferred at this time.

In his substantive appeal in June 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in March 2011, the Veteran submitted a statement in which he withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected foot disability, VA treatment records from January 2011 indicate that the Veteran was continuing to receive treatment from a private podiatrist, A.M., for his foot disability.  The claims file contains treatment records from A.M. up to April 2010 only.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from the Veteran's podiatrist, A.M. should be obtained, as well as any other private facilities where he has received treatment.

The Board notes that the Veteran was last afforded a VA examination in conjunction with his claims for increased ratings in March 2011, four years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a remand for a contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, in evaluating the Veteran's right foot and knee, the March 2011 VA examiner did not assess functional loss due to pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy or address any additional limitation due to flare-ups or repeated use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, new examinations are warranted.  38 C.F.R. § 4.9.

Additionally, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records since April 2010 from his private podiatrist, A.M., as well as any other private facilities where he has received treatment.  After obtaining the appropriate release, obtain these records not already associated with the claims file.

2.  Obtain updated complete VA treatment records from the Wm. Jennings Bryan Dorn VAMC in Columbia, South Carolina, and all associated clinics, for the period of September 2013 to the present.

3.  After completion of the foregoing, schedule the Veteran for VA foot and joints examinations in order to determine the current nature and severity of his service-connected hypertrophic navicular tuberosity and pes planus, right foot.  The claims folder and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.    

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right foot disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected instability of the right knee, limitation of extension of the right knee, and DJD of the right knee, status post anterior cruciate ligament repair.  The claims folder and copies of all pertinent records must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




